TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00518-CR



                                  Donny Ray Ybarra, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR24,995, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Donny Ray Ybarra seeks to appeal a judgment of conviction for aggravated

kidnapping. See Tex. Penal Code § 20.04. The trial court has certified that (1) this is a plea-bargain

case and Ybarra has no right of appeal, and (2)Ybarra has waived the right of appeal. Accordingly,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: September 14, 2016

Do Not Publish